[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               February 28, 2008
                               No. 07-14099                   THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                     D. C. Docket No. 07-20311-CR-CMA

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

LUIS HERNANDEZ,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (February 28, 2008)

Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Appellant is a citizen of Honduras. He arrived in the United States as an
immigrant in 1974, and was subsequently classified as a legal permanent resident.

In June 1982, he was convicted in a Florida circuit court of trafficking cocaine. In

November 1986, he was ordered removed from the United States, and in March

1998 was deported to Honduras as an aggravated felon.

      On April 7, 2007, appellant was arrested by law enforcement officers at his

residence in South Florida. After being advised of his Miranda rights, he admitted

that he had illegally reentered the United States in January 2000. On April 27,

2007, a Southern District of Florida grand jury indicted him for being an alien

found in the United States after previously having been deported, in violation of 18

U.S.C. §§ 1326(a) and (b)(2). He thereafter pled guilty to the charge.

      The base offense level prescribed by the Guidelines for appellant’s offense,

and adopted by the district court, is eight. U.S.S.G. § 2L1.2. The court increased

this level by 16 levels over appellant’s objection because appellant had been

deported after being convicted for cocaine trafficking in 1982. After giving

appellant credit for acceptance of responsibility pursuant to U.S.S.G. § 3E1.1(a)

and (b), the court set his offense level at 21. Since he had a criminal history

category of I, his sentence range was 37-46 months’ imprisonment. The court

sentenced appellant below that range, to a prison term of 30 months. Appellant

now appeals his sentence, contending that it is unreasonable because it was



                                           2
enhanced on the basis of the offense he committed in 1982. He says that the

enhancement is not supported by a penological justification; moreover, his

sentence is greater than is necessary to achieve the sentencing purposes of 18

U.S.C. § 3553(a).

      A sentence is unreasonable if the district court abused its discretion in

fashioning it. United States v. Talley, 431 F.3d 784, 785 (11th Cir. 2005); Gall v.

United States, 552 U.S. ___, 128 S.Ct. 586, 594, 169 L.Ed.2d 445 (2007). A

district court abuses its discretion, and the sentence is therefore unreasonable, if it

bases the sentence on clearly erroneous facts or misapplies the law. The court

misapplies the law if it errs in calculating the Guidelines sentence range, treats the

Guidelines as mandatory, fails to consider or erroneously applies the § 3553(a)

sentencing purposes, or fails adequately to explain its reasoning.

      The Guidelines provide for a 16-level enhancement of a defendant’s base

offense level if the defendant previously was deported, or unlawfully remained in

the United States, after a conviction for a drug trafficking offense for which the

sentence imposed exceeded 13 months. See U.S.S.G § 2L1.2(b)(1)(A). The

enhancement applies regardless of the age of the conviction. United States v.

Camacho-Ibarquen, 410 F.3d 1307, 1315 (11th Cir. 2005). The purpose of the

enhancement is to deter aliens from reentering the United States. United States v.



                                            3
Adeleke, 968 F.2d 1159, 1160 (11th Cir. 1992). The statute specifically provides

for a greater maximum sentence for the illegal reentry of aggravated felons than

illegal reentry of just any removed alien because Congress recognized the need for

a greater deterrent in such a case. United States v. Zelaya, 293 F.3d 1294, 1298

(11th Cir. 2002).

      Section 3553(a), requires the sentencing court to impose a sentence

“sufficient, but not greater than necessary” to comply with the purposes of

sentencing the section sets forth, namely consideration of the nature and history of

the offense as well as the defendant, the seriousness of the offense, promotion of

respect for the law, providing just punishment for the offense, deterring criminal

conduct, protecting the public from future criminal conduct by the defendant, and

providing the defendant with needed educational or vocational training or medical

care. The reasonableness standard is not applied to each individual decision made

during the sentencing process; rather, we consider the reasonableness of the

ultimate sentence imposed in light of the § 3553(a) factors. United States v.

Martin, 455 F.3d 1227, 1237 (11th Cir. 2006).

      In Rita v. United States, 551 U.S. ___, 127 S.Ct. 2456, 168 L.Ed.2d 203

(2007), the Supreme Court held that, in reviewing sentences for reasonableness

under 18 U.S.C. § 3553(a), a court may apply a presumption of reasonableness to a



                                          4
sentence imposed within the Guidelines range. Rita, 551 U.S. at ___, 127 S.Ct. at

2462. Nevertheless, our previous holdings remain intact. See United States v.

Campbell, 491 F.3d 1306, 1313-1314 & n.8 (11th Cir. 2007) (deciding post-Rita

not to presume as reasonable a sentence within the properly calculated range).

      We conclude that the district court did not err in applying the U.S.S.G.§

2L1.2(b) enhancement or in considering the § 3553(a) factors. Moreover,

appellant has failed to demonstrate why his sentence is more severe than necessary

to achieve the §3553(a) goals. In short, he has failed to establish that his sentence

is outside the range of reasonableness.

      AFFIRMED.




                                           5